                 Case 2:17-cv-01182-TSZ Document 466 Filed 07/29/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                    FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9     IRONBURG INVENTIONS LTD., a                    Case No. 2:17-cv-01182-TSZ
       United Kingdom Limited Company,
10                                                    ORDER GRANTING UNOPPOSED
                                         Plaintiff,   MOTION TO STAY EXECUTION OF
11                                                    JUDGMENT PURSUANT TO FED. R.
                                                      CIV. P. 62 AND TO SET MONETARY
12               v.                                   DEPOSIT AMOUNT PURSUANT TO
                                                      LCR 67
13     VALVE CORPORATION, a Washington
       corporation,
14
                                       Defendant.
15

16

17          This matter having come on regularly by Defendant’s Unopposed Motion for Order to Stay

18 Execution of Judgment Pursuant to Fed. R. Civ. P. 62 and to Set Monetary Deposit Amount
19 Pursuant to LCR 67, the Court having reviewed and considered that unopposed motion, the

20 materials relied upon in support of that motion, all evidence presented, and all files and records

21 herein, and having been fully advised in the premises, now therefore,

22          It is ORDERED that:

23          1.         Defendant’s Unopposed Motion for Order to Stay Execution of Judgment Pursuant

24 to Fed. R. Civ. P. 62 and to Set Monetary Deposit Amount Pursuant to LCR 67, docket no. 465, is

25 GRANTED;

26

       ORDER GRANTING UNOPPOSED MOTION TO STAY                                     FOX ROTHSCHILD LLP
       EXECUTION OF JUDGMENT AND TO SET MONETARY                                1001 FOURTH AVENUE, SUITE 4500
       DEPOSIT AMOUNT                                                                       SEATTLE, WA 98154
       (2:17-CV-01182-TSZ) - 1                                                                   206.624.3600


     124819184
                 Case 2:17-cv-01182-TSZ Document 466 Filed 07/29/21 Page 2 of 3




 1          2.       Defendant shall deposit $4,036,033.93 into the Registry of the Court within ten (10)
 2 business days of entry of this Order or by August 13, 2021, whichever occurs later, to secure a stay

 3 of proceedings to enforce the Court’s partial judgment pending appeal; and

 4          3.       A stay of execution of the Court’s partial judgment entered July 19, 2021, docket
 5 no. 464, shall continue pending final resolution of all appeals in this case contingent upon

 6 Defendant’s posting of the above-described deposit.

 7          DATED this 29th day of July, 2021.
 8
 9                                                         A
10                                                         Thomas S. Zilly
                                                           United States District Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

       ORDER GRANTING UNOPPOSED MOTION TO STAY                                       FOX ROTHSCHILD LLP
       EXECUTION OF JUDGMENT AND TO SET MONETARY                                   1001 FOURTH AVENUE, SUITE 4500
       DEPOSIT AMOUNT                                                                          SEATTLE, WA 98154
       (2:17-CV-01182-TSZ) - 2                                                                      206.624.3600


     124819184
                 Case 2:17-cv-01182-TSZ Document 466 Filed 07/29/21 Page 3 of 3




 1    Presented by:
 2    FOX ROTHSCHILD LLP
 3
      By: s/ Gavin W. Skok
 4    Gavin W. Skok, WSBA #29766
      1001 Fourth Avenue, Suite 4500
 5    Seattle, WA 98154
      Telephone:    206.624.3600
 6    Facsimile:    206.389.1708
      Email:        gskok@foxrothschild.com
 7
      B. Trent Webb (pro hac vice)
 8    Patrick A. Lujin (pro hac vice)
      Mark D. Schafer (pro hac vice)
 9    Lydia C. Raw (pro hac vice)
      SHOOK, HARDY & BACON L.L.P.
10    2555 Grand Blvd.
      Kansas City, Missouri 64108
11    Telephone: 816.474.6550
      Facsimile:     816.421.5547
12    E-mail:        bwebb@shb.com; plujin@shb.com
                     mschafer@shb.com; lraw@shb.com
13
      Reynaldo C. Barcelo
14    Joshua C. Harrison
      BARCELO HARRISON & WALKER LLP
15    2901 West Coast Highway, Suite 200
      Newport Beach, CA 92663
16    Telephone: 949.340.9736
      Facsimile:    949.258.5752
17    Email: rey@bhiplaw.com; josh@bhiplaw.com
18    Guadalupe M. Garcia
      BARCELO, HARRISON & WALKER, LLP
19    2225 E. Bayshore Road, Suite 200
      Palo Alto, CA 94303
20    Ph: 650-585-2933
      Email: lupe@bhiplaw.com
21
     Attorneys for Defendant Valve Corporation
22

23

24

25

26

       ORDER GRANTING UNOPPOSED MOTION TO STAY                         FOX ROTHSCHILD LLP
       EXECUTION OF JUDGMENT AND TO SET MONETARY                     1001 FOURTH AVENUE, SUITE 4500
       DEPOSIT AMOUNT                                                            SEATTLE, WA 98154
       (2:17-CV-01182-TSZ) - 3                                                        206.624.3600


     124819184
